Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the petition decision to revive the application after being abandoned on 01/17/2015 for missing application parts. The original filing of the CIP application is 10/31/2012 with a claim of priority to application 09/577,190 filed 05/23/2000 with a claim to provisional application 60/136149 filed 05/24/1999. The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 1-28 are pending in the application. 

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 2, 11, 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 2, 24-25 refer to system claims but there are no requisite components, devices, apparatus, or other components to put these claims into either an apparatus or article of manufacture or system claim. The claims also do not recite a method or process, yet the claim reads similar to a process claim as an outlined set of steps. Nonetheless, the claims are titled a “system for” thus, they are interpreted to not be directed to a method or process. The claims are interpreted as neither being directed to a system or method, even though the claims refer to a system because there are “no” additional elements to categorize the claim as a either a system or method. One interpretation, the claims could be interpreted to be software per se or one of the enumerated classes of subject matter, not eligible (See MPEP 2106) as at least claim 2 and 24 refer to a system for navigation and browsing paths in media, which is considered a software construct. Claim 11, expressly refers to a claim implemented in software, thus is specifically claimed as software per se. In sum, claims 2, 11, 24-25 are interpreted as not being directed to one of the four statutory classes of invention. 
 

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


6. 	Claim(s) 26-28 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Borman et al. U.S. Patent No. 5890172.

With respect to Independent claim 26, Borman teaches a  tracking system for tracking the navigation and browsing of electronic media, comprising: a text tracking string comprised of a plurality of category titles displaying a particular sequence of a category browsing path of a page displayed on a display device, wherein when a cursor is placed on any one of the category titles in the browsing path indicated by the tracking string, a drop-down menu appears displaying a plurality of category titles for that category (See col.5, lines 1-67, col. 6, lines 40-67 and col. 7, lines 1-67 and fig. 5a-6). Borman shows a tracking system via a jumper interface that (fig. 5a) have a series of controls that allow the user to jump from page to page in their search history (col. 5). They can do so in combination with the drop down for each item in the search history. For example, as shown in figure 5b, as the user drilled down in the search result the particular selection is retained in the jumper and then the selected item is further displayed in the jumper drop down. The user can select any one of the titles in the browsing path and see the items in that category (fig. 5c).  It is noted, Borman teaches the interface can be a pop-up or window or toolbar or menu in the window or activated via input of the user (See co. 7). 

With respect to dependent claim 27, Borman teaches the claim according to claim 26, wherein a single click of the computer mouse is used to cause the drop-down menu to appear, the menu staying on until the computer mouse is clicked again on the same category title at which such 

With respect to dependent claim 27, Borman teaches the claim according to claim 27, wherein token-linked content for the category title on which the cursor rests is retrieved from a storage device by double clicking the computer mouse (See col. 9, lines 1-25 and col. 12, lines 1-40, col. 13, lines 1-25).

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanford et al. U.S. 6256028 filed Aug. 14, 1998 in view of Chang et al. U.S. Patent No. 6091415 filed Nov. 4, 1997.

In regard to Independent claim 1 and 24, Sanford teaches a system for navigating and browsing electronic media, comprising: 
a categorization structure having a plurality of nested cascading category levels, each category level displaying a plurality of category titles of electronic media content stored on a storage device, each category title having a selectable link-token to the stored content for said title, and each category title also being coupled to the category title's hidden nested subcategory structure and the category titles in the different plurality of category levels able to be browsed independently of having to select and retrieve the stored content for any title from the storage device. 

    PNG
    media_image1.png
    585
    822
    media_image1.png
    Greyscale

As shown in Fig. 7, Sanford teaches a category structure of information (e.g. business, news, sports, technology, etc.) connected to a hidden nested structure of different cascading levels (See col. 4, lines 40-67 and col. 5, lines 30-67 and col. 7, lines 1-25). Sanford teaches the user can 
While, Sanford teaches col. 7, that when the mouse cursor overlays the area the area is activated, which is not a click, Sanford does refer to a single click col. 5 to access any page in the website structure. The claim simply refers to “able to be browsed independently of having to select and retrieve the stored content for any title from the storage device” which does not say “no click” rather simply said limitations are interpreted as being able to browse other titles regardless of the other titles. As explained above, with the visible cascade given to the user the user can select any other title from the menu. Therefore, the teachings of Chang are relied upon to show that a user can either click or not to access submenu structure.  
	Chang teaches a system where a user can either select or pause on an object to cause the object to be selected (col. 4, lines 15-25). Chang is analogous art to Sanford in providing cascade menus to a user (col. 1 bottom). Chang teaches it is helpful for the user to have information pop-up to the user without clicking so that the user can continue with reading the material (col. 2). Chang teaches the box can be opened in the menu and any item selected in the window can have an expanded information box applied to it (col. 5). As shown in Fig. 5a, (see also Col. 9-10) when the user places a cursor on items 108, 110, 112, etc. and moves the cursor to the right, then a subordinate box can be opened, without the user clicking. Change shows further the user can also place the cursor on icon 130 and a third level box can open 132. Thereby allowing the user to scan a structure and enter any other title without clicking or clicking, it’s the user choice (Col. 4). Chang also teaches were multiple structures can be opened simultaneously (col. 11) Chang teaches a user sets the number of levels that will be displayed, if 
	Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Sanford and Chang in front of them to allow for the user to select an item by both placing a cursor over an item and pausing causing selection without clicking or simply clicking the item. The motivation to combine Sanford with Chang comes from Chang to make it helpful to the user to display additional information automatically without the user having to click (col. 2, see also col. 4 and col. 5, bottom) but pause over an item instead or optionally with a click to cause more information to be displayed. Doing so allows the user to access more information in a rapid pace while retaining the displayed path to the user (col. 11). 

With respect to Independent claim 2, Sanford teaches a system for tracking the navigation and browsing of electronic media, and facilitating the changing of navigation and browsing path at will with one single click to reach any desired new destination information (See fig. fig. 7a and col. 5, top and (col. 6-7)). Sanford shows the user can click on the links to reach any one of the path items or cause path to expand by placing cursor over item in submenu causing menu to expand 210.

With respect to dependent claim 3, Sanford teaches the system according to claim 1, wherein the plurality of category titles in a first category level is displayed for viewing on a display device 

With respect to dependent claim 4, Sanford teaches the system according to claim 3, wherein the plurality of category titles are displayed on the display device underneath the starting text-string or a symbol representing the gateway to viewing the categorization structure(See fig. 7, clicking on news, 316  where item 210 is adjacent an underneath or underneath item 204, in the alternative Chang teaches the boxes can be underneath the first box (col. 10)). 

With respect to dependent claim 5, Sanford teaches the system according to claim 3, wherein placing the cursor on one of the category titles in the first category level causes said title to be highlighted and causes a second category level having a second plurality of titles to be displayed alongside the first category level, the plurality of titles in the second category level being subcategories of the category title highlighted in the first category level (see fig. 7, 316 is in bold while item 208 is displayed alongside as categories of news being selected). 

With respect to dependent claim 6, Sanford teaches the system wherein the titles in the first category level are displayed in a first listing-area with the titles listed one under the other (See fig. 7, business is under news, and sports under business and local news under sports in area 212). 

With respect to dependent claim 7, Sanford teaches the system wherein the titles in the second category level are displayed in a second listing-area with the titles listed one under the other (See fig. 7 where the news front page is first, then title for astronaut, then news on the weather, then nominee for Air force and etc. in area 208). 

With respect to dependent claim 8, Sanford teaches the system herein placing the cursor on one of the category titles displayed in the second category level causes said title to be highlighted and causes a third category level having a third plurality of category titles to be displayed alongside 

With respect to dependent claims 9-12, Sanford teaches implementations of a device with software and modules for displaying a cascade menu (Col. 3-4). However, Sanford does not expressly state controlling the number of levels of categories or titles in each level. Nonetheless, these limitations would be obvious in view of Chang because Chang expressly suggests the levels are selectable by the user (col. 9-11).   

With respect to dependent claim 12, Sanford teaches the system wherein when the cursor is moved from a category level having a plurality of category titles which are sub-categories of a title in a higher category level, the category level with the plurality of sub-category titles and all subsequent category levels cease to be displayed on the display device (See Sanford, fig. 7, if the use selects business instead of news, the area 208 and 210 cease to display and a new structure is displayed, if one exists). In the alternative, in Chang see (fig. 5a -7b and col. 9-11 where the Chang discloses moving forward in the structure and then back causing the boxes to cease to be displayed) (see also col. 12).  

With respect to dependent claim 13, Sanford teaches the system wherein when the cursor is moved from a first category title in a first category level to a second category title in the first category level, a first plurality of sub-category titles of the first category title in a second, lower category level ceases to be displayed on the display device, and a second plurality of sub-category titles of the second category title on which the cursor now rests is displayed in a second category level on the display device (See fig. 7, where the user moves from business to sports, then the area 208 ceases and changes in listed items). 

dependent claim 14, Sanford teaches the system, wherein a browser can browse the categorization structure independently of any media content displayed on the display device (See fig. 7, the user can browse to any content displayed on the device and place a cursor over the items to see further structural items (col. 7). 

With respect to dependent claim 15, Sanford teaches the system wherein a browser can navigate and browse the different category titles in the different category levels of the categorization structure without having to select and retrieve a page of media content from the storage device and without having to navigate back and forth between different pages of media content (See Sanford accessing the datafile and not retrieving the page stored on the device see col. 5-7 and presented to the user when the first page is loaded). 

With respect to dependent claim 16, Sanford teaches the system wherein the categorization structure resides with the pages of media content but is not displayed on the display device with the media content until a browser places the cursor on the starting symbol (See fig. 7, the datafile resides with the page and until the user navigates to the items 212 to see the rest of the structure then it is not displayed). 

With respect to dependent claim 17, Sanford teaches the system according to claim 3, wherein the media content are the pages of a web site (See col. 5 and fig. 7, as the page is a webpage). 

With respect to dependent claim 18, Sanford teaches the system wherein a browser can navigate and browse the different category titles in the different category levels of the categorization structure without having to down load a web page from the storage device and without having to navigate back and forth between different web pages. (See fig. 7, the datafile resides with the page and until the user navigates to the items 212 to see the rest of the structure then it is not displayed). 
 
dependent claim 19, Sanford teaches the system wherein the categorization structure resides with the web pages but is not displayed on the display device with the web pages until a browser places the cursor on the starting symbol. (See fig. 7, the datafile resides with the page and until the user navigates to the items 212 to see the rest of the structure then it is not displayed). 


With respect to dependent claim 20, Sanford teaches the system wherein a browser can navigate back and forth between a category title in a first category level and a category title in a second category level of the categorization tree structure (See fig.7, the user can select an item to go back to news front page or select news on item 212 to get to menu 208. The use can see both items to navigate back and forth).  

With respect to dependent claim 21, Sanford teaches the system wherein a browser can move from a first or any category title in a particular level to any other title in the same level of the categorization tree structure (See fig. 7, col. 7, the user can move the category title to titles in 210 or to the user can select different items in each level).  

With respect to Independent claim 22, claim 22 refers to a system comprising substantially similar subject matter as claim 1, thus in further view of the following claim 22 is rejected along the same rationale. Claim 22, includes a limitation of a “title” as having a selectable link-token. Sanford expressly teaches the combining an entire sites hyperlinks into a datafile that is then presented in html format to the browser to display the links to the user as selectable navigatable links. Thus, Sanford teaches providing link-tokens. Further, Sanford, col. 3-4 teaches a system for executing a webpage with cascading menus. 

With respect to Independent claim 23, claim 23 refers to a system comprising substantially similar subject matter as claim 1, thus in further view of the following claim 23 is rejected along 


With respect to dependent claim 25, Sanford teaches the system according to claim 24, wherein the system is embedded with a hidden dynamic nested-cascading categorization structure that allows the browser to browse and view the entire categorization structure independent of the content of any content page (See Sanford fig. 7, as the datafile comprises a hidden dynamic structure to where the user navigates to each item in the list causing the submenu to be displayed and can be reached independent of any content page because as seen in fig. 7 the user need only moves the cursor to a different element in either 212, 210 or 208).  

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179